McCALEB, Justice
(concurring).
It matters not in my opinion whether the State inheritance tax be regarded as a tax or a death duty. In either case it is an excise or charge on the right to inherit and, as such, cannot come within the exemption pertaining to mineral rights contained in Section 21 of Article 10 of our Constitution. The levy herein is not a tax imposed on the mineral or royalty interests; it is an assessment against the heir on the privilege of inheritance measured by the net value of the property transferred.
However, I do not subscribe to the holding that the levy herein is not a tax, albeit there are cases from a few other jurisdictions which describe it as an “impost” or an “exaction”. See 85 C.J.S. Taxation § 1111, p. 847. Yet the same authority, citing cases, declares the view is generally taken that the “exaction” is a tax and that a law imposing it is a tax statute. Since such exaction has been regarded as a tax by the framers of our Constitutions (see Articles 235 and 236 of the Constitutions of 1898 and 1913 and Section 7 of Article 10 of the Constitution of 1921) and the unanimous jurisprudence of this court, it is rather late in the day for us to discover that the tax on inheritances is not really a tax at all.
*151I respectfully concur.